Per Curiam.

The primary issue raised by petitioner is that his removal from Kentucky to Ohio was unlawful, and that he is thus being illegally restrained.
It is well established that, so long as an accused is properly prosecuted on an indictment or information under process legally issued by a court of competent jurisdiction, the method by which his presence was acquired in the state in no way affects the validity of his conviction. Tomkalski v. Maxwell, Warden. 175 Ohio St., 377.
*220The second question raised by petitioner is that the warrant upon which he was arrested was based on a proposed information.
The validity of an accused’s conviction does not depend upon the regularity of the process by which he is taken into custody but rather upon a proper invocation of the trial court’s jurisdiction by way of a valid indictment or information. Brown v. Maxwell, Warden, 174 Ohio St., 29; and Wells v. Maxwell, Warden, 174 Ohio St., 198. There is no question in the present case that a valid information was returned against petitioner, and that he pleaded guilty thereto after signing the proper waivers.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, 0’Neill, Griffith, Herbert and Gibson, JJ., concur.